Luke, J.
1. Any act of the creditor which injures the surety or increases his risk or exposes him to greater liability will discharge him. Under the evidence in this case the jury were authorized to find, and did find, that the creditor had, for a consideration, extended the time of payment of the note signed by the surety, and in addition thereto had calculated, and undertook to and did collect, usurious interest from the principal, and by reason of such payment did indulge the principal debtor and extend the payment of the note, all of which, according to the evidence, was without the knowledge or consent of the surety. See Civil Code (1910), § 3544; Camp v. Howell, 37 Ga. 312 (2).
2. The charge of the court, when read in its entirety, was full and fair and not subject to the criticisms urged against it. The verdict being supported by the evidence and having the approval of the trial judge, it was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., eoneur.

Application for certiorari was denied by the Supreme Court.
G. B. Walker, E. W. Coleman, for plaintiff.
J. P. Brooke, George F. Gober, B. B. Bussell, for defendant.